Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 11/30/2021. Claims 1 and 4 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view of Fuji (US Patent No. 4,320,791), Mito (JP 2007069745 A, with English Machine Translation),  Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1).
Regarding claim 1, Yukawa teaches a run-flat (Para. [0045]) comprising a pair of bead cores (Fig. 1, Ref. Num. 36), a carcass that straddles the bead cores (Fig. 1, Ref. Num. 16, 42) and having end portions that are anchored on the bead cores (Para. [0041]), side reinforcing rubbers that are provided at tire side portions (Fig. 1, Ref. Num. 18) and that extend in a tire radial direction along an inner surface of the carcass (Fig. 1, Ref. Num. 16, 18), a belt layer (Fig. 1, Ref. Num. 54) that is provided at an outer side, in a tire radial direction, of the carcass wherein the belt layer is formed by winding the cord in a spiral form along a tire circumferential direction (Para. [0049], the cord is described as being helically wound at an angle of less than 5° relative to the tire circumferential direction), and a tread (Fig. 1, Ref. Num. 28) that is provided on an outer side, in a tire radial direction, of the belt layer (Fig. 1, Ref. Num. 54). The belt layer 54 is formed in a single layer; however, the claims do not limit the presence of other belt layers as well. However, Yukawa does not teach that each bead core is formed by covering a wire with resin. 
In an analogous art, Fuji teaches a tire with a pair of bead cores (Fig. 2, Col. 1, lines 66-68 – Col. 2, lines 1-7) where the bead core is formed by covering a wire with resin (Fig. 2, Col. 1 lines 66-68 – Col. 2, lines 1-7).
2 when cured to maintain its shape (Fuji; Col. 3, Lines 3-9). However, neither Yukawa nor Fuji teach that the belt layer is formed with a resin covered cord where the resin covering the cord is thermally welded to an adjacent resin covered cord.
In an analogous art, Mito teaches a reinforcing layer (belt layer) (Fig. 1, Ref. Num. 10) that is formed by covering a cord with resin (Fig. 2, Ref. Num. 10, 11 Para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa and Fuji with Mito in order to form the cords of the circumferential belt layer by embedding them in a matrix of thermoplastic resin. This modification will increase the rigidity of the reinforcing layer (Para. [0018]). However, neither Yukawa, Fuji, nor Mito teach that the resin covering is formed in the shape of a parallelogram. 
In an analogous art, Isobe teaches forming a steel cord (Fig. 5, Ref. Num. C) for a tire (Fig. 1) and covering multiple steel cords in jointless material that is in the shape of a parallelogram (Fig. 5, Ref. Num. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa, Fuji, and Mito with Isobe in order form the resin-covered cord structure in the shape of a parallelogram. This modification will help avoid the occurrence of air pockets during manufacturing (Isobe; Para. [0036]). Even though Isobe doesn’t teach a resin covering, the benefits of forming the structure in the shape of a parallelogram will still be beneficial for a resin structure.
Also regarding claim 1, the resin structure (Mito; Fig. 2, Ref. Num. 11) in adjacent windings of Yukawa in view of Fuji, Mito, and Isobe are integrally joined. It is unclear how the term “welding” defines over the structure of Yukawa in view of Fuji, Mito, and Isobe as the adjacent windings will be .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view of Fuji (US Patent No. 4,320,791), Mito (JP 2007069745 A), Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1) as applied to claim 1 above, and further in view of Sportelli (US 2017/0305207 A1).
Regarding claim 4, Yukawa in view of Fuji, Mito, and Isobe teaches a bead filler (Yukawa, Fig. 1, Ref. Num. 38) that extends from the bead cores (Fig. 1, Ref. Num. 36) along an outer surface of the carcass (Fig. 1, Ref. Num. 16) towards a tire radial direction outer side. However, Yukawa in view of Kon does not teach that the bead filler is made of resin.	
	In an analogous art, Sportelli teaches that the bead apex (filler) (Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa in view of Fuji, Mito, and Isobe with Sportelli to make the bead fillers out of resin. This modification will allow the bead fillers to be lightweight while still having the strength and stiffness of conventional compounds (Sportelli; Para. [0058]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 16/623,766 in view of Fuji (US Patent No. 4,320,791). 

Regarding claim 4, the limitation in this claim is identical in claims 2 and 4 of copending application No. 16/623,766.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that there is no description in Yukawa about the belt layer being formed without the reinforcing layer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the layers 54 and 56 in Yukawa are for reinforcing a belt layer and are not the belt layer featured in the present claims. The 54 and 56 in Yukawa are also circumferential layers as required by the claims and are part of the central reinforcing belt structure and therefore are still considered belt layers in the context of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749